Citation Nr: 1104605	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-41 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran, K.M.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded a December 2010 Board videoconference 
hearing before the undersigned Acting Veterans Law Judge.  The 
hearing transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds additional development is necessary as explained 
below.  

The Veteran contends he has PTSD as a result of combat related 
stressors.  The record confirms that he served in Vietnam from 
December 1968 to December 1969.  It also shows that he received a 
Bronze Star Medal for meritorious achievement in ground 
operations against hostile forces.  However, he was not awarded a 
"V" device, which would confirm combat action.  Armed Forces 
Decorations and Awards, American Forces Information Service, 
Department of Defense (1992) and AR 600-8-22.  

The Veteran reports numerous combat related stressors.  However, 
in September 2008 it was determined by the RO that he had not 
furnished sufficient detail for a Joint Service Records Research 
Center (JSRRC) search.  See Veteran statements, dated April 2008; 
JSRRC Coordinator report, dated September 2008.  

Meanwhile, VA treatment records include extensive PTSD/ mental 
health treatment based upon reports of combat stressors.  The 
Veteran sought outpatient counseling, participated in group 
therapy, and underwent inpatient treatment for nearly three 
months.  

The Veteran was afforded a VA examination in May 2010.  The VA 
psychologist conducted an extensive interview and an array of 
PTSD tests.  The tests reflected that the Veteran over reported 
his symptoms.  Based on the test results, the VA psychologist 
deferred providing an Axis I diagnosis in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  She cited test 
results indicating over reported symptoms.  

At the December 2010 Board hearing, the Veteran brought K.M. who 
had been treating the Veteran as his psychotherapist at his local 
Vet Center facility.  K.M. explained that the Veteran experienced 
great difficulty recounting his stressors to unfamiliar 
healthcare providers such as the VA examiner.  He observed that 
the Veteran has disassociation problems recalling his stressor 
due to their traumatic nature.    

After careful review of the record, the Board finds the actions 
listed below must be completed before reviewing the issue on the 
merits.  First, the Board finds that the RO/AMC must review the 
present record to determine if there is sufficient information to 
submit for a JSRRC search.  Notably, the Veteran reports several 
stressors related to hostile military activity at the February 
2010 RO hearing and the December 2010 hearing, as well as in 
treatment records such as a Veterans Center treatment summary 
dated in February 2010.  

Second, the Veteran must be afforded another opportunity to 
provide stressor details in a form that would enable the JSRRC to 
search for corroborating records.  The RO/AMC must notify the 
Veteran about the types of stressors that JSRRC can verify and 
request the Veteran submit information according to JSRRC search 
guidelines.  Submit all information provided to the JSRRC and 
obtain a response.  The RO/AMC must document all actions taken in 
conjunction with the search.     

If the information gathered upon review of the record and any 
additional information provided by the Veteran is insufficient 
for a JSRRC search, list all search actions taken and responses 
to make a formal finding of insufficient information.  

During the pendency of the appeal, two pertinent changes to PTSD 
service connection claims occurred.  First, the United States 
Court of Appeals for Veterans Claims (Court) issued a ruling that 
in the context of psychiatric claims for service connection, VA 
must consider alternative psychiatric diagnosis(es) within the 
scope of the filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, upon readjudication the RO/AMC must consider 
related psychiatric diagnosis as a current disability.  See id.  

Second, PTSD regulations were amended regarding the evidence 
necessary to corroborate a stressor relating to hostile military 
activity.  
See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 (July 13, 2010).  
The amended regulations provide the following: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  Id.

The Veteran's reported stressors relate to hostile military 
activity, and his service record confirms participation in combat 
support operations while in Vietnam.  In light of the record and 
amended PTSD regulations, the Board finds a VA PTSD examination 
is necessary complying with the instructions detailed below.  

Finally, the Board notes that the Veteran's VA treatment records 
reflect that he has applied for Social Security Disability 
payments.  All records considered by that agency in deciding the 
Veteran's claim for disability benefits, including a copy of any 
decision, should be obtained. See Martin v. Brown, 4 Vet. App. 
136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon which 
that decision was based must be obtained as well); 38 C.F.R. § 
3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration 
(SSA) records pertinent to the Veteran's 
claim for Social Security disability benefits 
including a copy of any decision and copies 
of the medical records relied upon concerning 
that claim. 

2.  Inform the Veteran of the information 
necessary to conduct a JSRRC search to 
corroborate his stressors, and request that 
he submit information sufficient to conduct a 
JSRRC search.  

3.  Upon the Veteran's response and review of 
the record, determine if there is sufficient 
information to conduct a JSRRC search.  If 
the information remains insufficient, 
document all action taken by creating a 
formal finding of insufficient search 
information.  If the information is adequate 
for a search, contact JSRRC and incorporate 
all responses into the record. 

4.  After conducting a JSRRC search or making 
a formal finding of insufficient information, 
schedule the Veteran for a VA PTSD 
examination.  The claims file and a copy of 
this remand must be available for review.  
The examiner is to interview the Veteran, 
perform a mental status examination and any 
appropriate testing, and state all diagnosed 
psychiatric disorders.  

For each psychiatric diagnosis, the examiner 
must opine whether it is more likely or less 
likely related to the reported active service 
combat stressors.  

Additionally, the examiner must explain the 
clinical significance of the invalid 
responses noted at the May 2010 VA 
examination and address the Veteran's 
assertion that his ability to communicate 
stressor details is impaired due to the 
traumatic nature of the memories.     

5.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  The 
reajudication must include consideration of 
the alternative psychiatric diagnosis(es) 
raised by the record in compliance with 
Clemons, supra.  Also, the RO/AMC must 
consider the applicability of 75 Fed. Reg. 
39843 (July 13, 2010) regarding lay evidence.  

If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


